     WRIGHT, FINLAY & ZAK, LLP
 1
     Bradley T. Wibicki, Esq.
 2   Nevada Bar No. 11321
     Krista J. Nielson, Esq.
 3   Nevada Bar No. 10698
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     knielson@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, Wells Fargo Bank, National Association as Trustee
 7   for Option One Mortgage Loan Trust 2007-2, Asset-Backed Certificates, Series 2007-2

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     WELLS FARGO BANK, NATIONAL                       Case No.: 3:17-cv-00735-MMD-WGC
11   ASSOCIATION AS TRUSTEE FOR OPTION
     ONE MORTGAGE LOAN TRUST 2007-2,                  STIPULATION AND ORDER TO
12   ASSET-BACKED CERTIFICATES, SERIES                EXTEND DEADLINE TO FILE REPLY
13   2007-2,                                          IN SUPPORT OF MOTION FOR
                                                      SUMMARY JUDGMENT
14                 Plaintiff,
                                                      (First Request)
15   vs.
16
     LEMMIE GARNER; SUSAN CARLILE;
17   WOODLAND VILLAGE HOMEOWNER’S
     ASSOCIATION;
18
19             Defendants.
     LEMMIE GARNER AND SUSAN CARLILE,
20
                   Counterclaimants,
21
22   vs.

23   WELLS FARGO BANK, N.A., AS TRUSTEE
24   FOR OPTION ONE MORTGAGE LOAN
     TRUST 2007-2, ASSET-BACKED
25   CERITIFACTED, SERIES 2007-2;
26                 Counter-Defendant.
27   /././
28   /././



                                              Page 1 of 3
             STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE REPLY IN
 1
                    SUPPORT OF MOTIONS FOR SUMMARY JUDGMENT
 2
 3           Plaintiff/Counter-Defendant, Wells Fargo Bank, National Association as Trustee for

 4   Option One Mortgage Loan Trust 2007-2, Asset-Backed Certificates, Series 2007-2 (“Wells

 5   Fargo”), and Defendant, Woodland Village Homeowner’s Association (“HOA”) (collectively the

 6   “Parties”), by and through their counsel of record, hereby stipulate and agree as follows:

 7           On February 4, 2019, Wells Fargo filed its Motion for Summary Judgment [ECF No. 42].

 8   HOA opposed Wells Fargo’s Motion for Summary Judgment on March 11, 2019 [ECF No. 45].

 9   Presently, Wells Fargo’s reply in support of its Motion for Summary Judgment is due by March

10   25, 2019.

11           In order to allow additional time to fully address the issues raised in HOA’s Opposition,

12   the Parties have discussed extending the deadline for Wells Fargo’s reply in support of the

13   Motion for Summary Judgment by one week to April 1, 2019. This is the first stipulation for

14   extension of time of the deadline for Wells Fargo to file a reply in support of its Motion for

15   Summary Judgment. The extension is requested in good faith and is not for purposes of delay or

16   prejudice to any other party.

17   /././

18   /././

19   /././

20   /././

21   /././

22   /././

23   /././

24   /././

25   /././

26   /././

27   /././

28   /././




                                                Page 2 of 3
 1          WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
 2   that the deadline for Wells Fargo to file a reply in support of its Motion for Summary Judgment
 3   [ECF No. 42] shall be extended to April 1, 2019.
 4    DATED this 25th day of March, 2019.                DATED this 25th day of March, 2019.
 5    WRIGHT, FINLAY & ZAK, LLP                          LEACH KERN GRUCHOW
                                                         ANDERSON SONG
 6
      /s/ Krista J. Nielson                              /s/ Karen M. Ayarbe
 7
      Bradley T. Wibicki, Esq.                           Karen M. Ayarbe, Esq.
 8    Nevada Bar No. 11321                               Nevada Bar No. 3358
      Krista J. Nielson, Esq.                            5421 Kietzke Lane, Suite 200
 9    Nevada Bar No. 10698                               Reno, NV 89511
      7785 W. Sahara Ave., Suite 200                     Attorneys for Defendant, Woodland
10
      Las Vegas, Nevada 89117                            Village Homeowner’s Association
11    Attorneys for Plaintiff/Counter-Defendant,
      Wells Fargo Bank, National Association as
12    Trustee for Option One Mortgage Loan Trust
13    2007-2, Asset-Backed Certificates, Series
      2007-2
14
15                                                      IT IS SO ORDERED:

16
                                                        ___________________________________
17                                                      UNITED STATES MAGISTRATE JUDGE
18
                                                               March 25, 2019
                                                        DATED: _________________________
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
